Citation Nr: 1120913	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-39 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to payment of accrued benefits for unreimbursed medical expenses.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1918 to August 1919.  He died on November [redacted], 1955.  As his surviving spouse, the decedent received a death pension until her death in February 2006.  The appellant is the Veteran's daughter and the executor of the decedent's estate.  As the Veteran's child, the appellant, on behalf of herself and the Veteran's other children, is an eligible applicant for accrued benefits upon the death of the Veteran's surviving spouse.  See 38 C.F.R. § 3.1000(b).  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 letter determination of the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Pension Center.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In her November 2006 claim, the appellant submitted a photocopy of a 2005 medical expense report, which was signed by the decedent and dated January 2006, one month before her death.  The original of this medical expense report is not part of the claims folder.  The copy is date stamped in June 2008.  However another copy in the file is date stamped in May 2007, and the record suggests submission prior to the decedent's passing.  Indeed, the November 2006 letter from the appellant's attorney indicated that a medical expense report had been submitted in January 2006.  The original of the November 2006 letter is also not of record, suggesting that outstanding documents do exist.

As the date when VA first received that medical expense report is of the utmost importance in determining whether there was a pending claim for unreimbursed medical expenses for 2005 prior to the decedent's death, and as the appellant was previously in contact with the Debt Management Center regarding the decedent's benefits, the Board finds that a remand is necessary to ensure that all records in VA's possession regarding this claim have been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request a thorough search for all records relating to the decedent that may be held in a separate file at the Milwaukee Pension Center and/or the Debt Management Center in St. Paul, Minnesota.  All records obtained pursuant to this request must be included in the claims file.  If the search for such records yields negative results, documentation to that effect should be included in the claims file.

2.  If that search does not yield the original 2005 medical expense report, notify the appellant that the original medical expense report with its original date stamp has not been associated with the claims file and instruct her to provide any evidence regarding the date of mailing of that report that is in her possession.  Examples of this may include a certified mail receipt or any dated response she received from VA.

3.  Thereafter, the RO should readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


